Giegerich, J.:
Although there are some differences and uncertainty in the testimony of the three witnesses for the petitioner in minor details, as might well be the case, a year having elapsed before they were called upon to testify, nevertheless they are positive and united on all essential and important points, such as they gave attention to and would be expected to remember. I am satisfied that on the Sundays stated intoxicating liquors were sold to the petitioner’s witnesses without meals. The petition should be granted -with costs.
Settle order on notice.